DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 are pending.
Claim(s) 1-20 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
Response to Amendment
This Office Action is responsive to the RCE filed on 09/19/2022.
Claims 1, 7-9, 12, 13, 17, and 20 are amended. Accordingly, the amendments are being fully considered by the examiner.







	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-7:
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“high availability management network” in claim 1.

The claim limitations as described above uses generic placeholders for performing the claimed function such that the generic placeholders are modified by functional language as discussed below, in claim 1 -
the generic placeholder “high availability management network” is modified by the functional language “is configured to: detect….” “determine…” and “elevate…”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“high availability management network” being interpreted to cover the corresponding structure described in the specification paragraph 58: “Turning to FIG. 4, three control devices, 602, 604 and 606 are each connected to a high availability management network 608. In this embodiment, the nodes are shown as physical control devices, but the invention is not limited to only physical control devices and the overall set of nodes may include virtual servers. Furthermore, due to the use of containers, the set of nodes may be a heterogeneous set of nodes, allowing for different types of control devices to be included in the set of nodes.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim limitation(s) that recite(s) sufficient structure(s); therefor this/these limitation(s)/element(s) is/are not interpreted under 35 U.S.C. 112(f):
The limitation/element that recite a sufficient structure is: “a processor” in claim 1.














Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-20 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1:
	Claim 1 recites: 
	“a first container of the one or more containers is instantiated with the control execution, a second container of the one or more containers is instantiated with the communication, and a third container of the one or more containers is instantiated with the redundancy management;”
	“determine if the one or more containers assigned to the first node detected in the failure state comprises a primary container (P1, P2, P3); and elevate a corresponding secondary container (S1, S2, S3) to function as a new primary container,”
	“elevate a corresponding secondary container (S1, S2, S3) to function as a new primary container, wherein the secondary container initiates a failover on a per-container basis as opposed to a per node basis, to resolve the failure state in the first node thereby compensating for by redundancy.”
	This limitations above describe the following:
third container of the one or more containers is instantiated with the redundancy management
if in the first node, a primary container (P1, P2, P3) detected in the failure state, then elevate a corresponding secondary container (S1, S2, S3) to function as a new primary container to resolve the failure state in the first node thereby compensating for by redundancy.

	The limitations describes that only the third container out of the one or more containers is instantiated with the redundancy management. Then describes that a failed primary container of the one or more container is replaced by a secondary container of the one or more containers such that the corresponding secondary container provides redundancy for the failed primary container.

	However, the specification doesn’t provide any clear description for:
if there are total of 9 different containers including “first container,” “second container,” “third container,” primary containers denoted as P1, P2, P3, secondary containers denoted as S1, S2, S3.
if primary container can include any of the “first container,” “second container,” and “third container.”
If secondary container can include any of the “first container,” “second container,” and “third container.”
If primary or secondary containers can be any one of the “first container,” “second container,” and “third container,” then how the redundancy is provided for “first container,” or “second container,” because only the third container is instantiated with the redundancy management.
 
	Specification describes: 
¶49: “FIG. 2a shown an embodiment comprising three containers 204, 206, and 208. Each container 204, 206, 208 may have separate instantiated applications. For example, container 204 is instantiated with at least control execution, container 206 is instantiated with at least communication, and container 208 is instantiated with at least redundancy management. FIG. 2b shows control device 200 having processor 202 in turn having infrastructure 214 and platform 212 where platform 212 supports and services container architecture. In one embodiment, platform 212 is configured to provide one of communication services, schedular services, or redundancy management services to the container(s).”
¶54: “The platforms support redundancy so that if a node fails, a second node starts one or more containers of the second node and synchronized the data from where the failed node left off and transfers the state.”
¶59: “P1 and S1 form a first redundancy relationship, P2 and S2 form a second redundancy relationship and P3 and S3 form a third redundancy relationship.”

	However, the specification doesn’t provide any clear description of the a)-c) as described above.
	One of the ordinary skilled in the art, based on the description in the specification, will not understand:
if there are total of 9 different containers including “first container,” “second container,” “third container,” primary containers denoted as P1, P2, P3, secondary containers denoted as S1, S2, S3.
if primary container can include any of the “first container,” “second container,” and “third container.”
If secondary container can include any of the “first container,” “second container,” and “third container.”
If primary or secondary containers can be any one of the “first container,” “second container,” and “third container,” then how the redundancy is provided for “first container,” or “second container,” because only the third container is instantiated with the redundancy management.
	Appropriate correction is required.



Claim 8:
	Claim 8 recites: 
	“a first container of the one or more containers is instantiated with the control execution, a second container of the one or more containers is instantiated with the communication, and a third container of the one or more containers is instantiated with the redundancy management;”
	“d. determining if the one or more containers assigned to the first node detected in the failure state comprises a primary container (P1, P2, P3); e. elevating a corresponding secondary container (S1, S2, S3) to function as a new primary container,”
	“wherein the secondary container initiates a failover on a per-container basis as opposed to a per node basis, to resolve the failure state in the first node thereby compensating for by redundancy;”
	This limitations above describe the following:
third container of the one or more containers is instantiated with the redundancy management
if in the first node, a primary container (P1, P2, P3) detected in the failure state, then elevate a corresponding secondary container (S1, S2, S3) to function as a new primary container to resolve the failure state in the first node thereby compensating for by redundancy.

	The limitations describes only the third container out of the one or more containers is instantiated with the redundancy management. Then describes that a failed primary container of the one or more container is replaced by a secondary container of the one or more containers such that the corresponding secondary container provides redundancy for the failed primary container.

	However, the specification doesn’t provide any clear description for:
if there are total of 9 different containers including “first container,” “second container,” “third container,” primary containers denoted as P1, P2, P3, secondary containers denoted as S1, S2, S3.
if primary container can include any of the “first container,” “second container,” and “third container.”
If secondary container can include any of the “first container,” “second container,” and “third container.”
If primary or secondary containers can be any one of the “first container,” “second container,” and “third container,” then how the redundancy is provided for “first container,” or “second container,” because only the third container is instantiated with the redundancy management.
 
	Specification describes: 
¶49: “FIG. 2a shown an embodiment comprising three containers 204, 206, and 208. Each container 204, 206, 208 may have separate instantiated applications. For example, container 204 is instantiated with at least control execution, container 206 is instantiated with at least communication, and container 208 is instantiated with at least redundancy management. FIG. 2b shows control device 200 having processor 202 in turn having infrastructure 214 and platform 212 where platform 212 supports and services container architecture. In one embodiment, platform 212 is configured to provide one of communication services, schedular services, or redundancy management services to the container(s).”
¶54: “The platforms support redundancy so that if a node fails, a second node starts one or more containers of the second node and synchronized the data from where the failed node left off and transfers the state.”
¶59: “P1 and S1 form a first redundancy relationship, P2 and S2 form a second redundancy relationship and P3 and S3 form a third redundancy relationship.”

	However, the specification doesn’t provide any clear description of the a)-c) as described above.
	One of the ordinary skilled in the art, based on the description in the specification, will not understand:
if there are total of 9 different containers including “first container,” “second container,” “third container,” primary containers denoted as P1, P2, P3, secondary containers denoted as S1, S2, S3.
if primary container can include any of the “first container,” “second container,” and “third container.”
If secondary container can include any of the “first container,” “second container,” and “third container.”
If primary or secondary containers can be any one of the “first container,” “second container,” and “third container,” then how the redundancy is provided for “first container,” or “second container,” because only the third container is instantiated with the redundancy management.
	Appropriate correction is required.

Claim 17:
	Claim 17 recites: 
	“a first container of the one or more containers is instantiated with the control execution, Application No. 16/446,125Page 6 Docket No. H214215-US a second container of the one or more containers is instantiated with the communication, and a third container of the one or more containers is instantiated with the redundancy management;”
	“d. determining if the failed containers assigned to the first node detected in the failure state comprises a primary container (P1, P2, P3); e. elevating a corresponding secondary container (S1, S2, S3) to function as a new primary container,” 
	“wherein the secondary container initiates a failover on a per-container basis as opposed to a per node basis, to resolve the failure state in the first node thereby compensating for by redundancy;”
	This limitations above describe the following:
third container of the one or more containers is instantiated with the redundancy management
if in the first node, a primary container (P1, P2, P3) detected in the failure state, then elevate a corresponding secondary container (S1, S2, S3) to function as a new primary container to resolve the failure state in the first node thereby compensating for by redundancy.

	The limitations describes only the third container out of the one or more containers is instantiated with the redundancy management. Then describes that a failed primary container of the one or more container is replaced by a secondary container of the one or more containers such that the corresponding secondary container provides redundancy for the failed primary container.

	However, the specification doesn’t provide any clear description for:
if there are total of 9 different containers including “first container,” “second container,” “third container,” primary containers denoted as P1, P2, P3, secondary containers denoted as S1, S2, S3.
if primary container can include any of the “first container,” “second container,” and “third container.”
If secondary container can include any of the “first container,” “second container,” and “third container.”
If primary or secondary containers can be any one of the “first container,” “second container,” and “third container,” then how the redundancy is provided for “first container,” or “second container,” because only the third container is instantiated with the redundancy management.
 

	Specification describes: 
¶49: “FIG. 2a shown an embodiment comprising three containers 204, 206, and 208. Each container 204, 206, 208 may have separate instantiated applications. For example, container 204 is instantiated with at least control execution, container 206 is instantiated with at least communication, and container 208 is instantiated with at least redundancy management. FIG. 2b shows control device 200 having processor 202 in turn having infrastructure 214 and platform 212 where platform 212 supports and services container architecture. In one embodiment, platform 212 is configured to provide one of communication services, schedular services, or redundancy management services to the container(s).”
¶54: “The platforms support redundancy so that if a node fails, a second node starts one or more containers of the second node and synchronized the data from where the failed node left off and transfers the state.”
¶59: “P1 and S1 form a first redundancy relationship, P2 and S2 form a second redundancy relationship and P3 and S3 form a third redundancy relationship.”

	However, the specification doesn’t provide any clear description of the a)-c) as described above.
	One of the ordinary skilled in the art, based on the description in the specification, will not understand:
if there are total of 9 different containers including “first container,” “second container,” “third container,” primary containers denoted as P1, P2, P3, secondary containers denoted as S1, S2, S3.
if primary container can include any of the “first container,” “second container,” and “third container.”
If secondary container can include any of the “first container,” “second container,” and “third container.”
If primary or secondary containers can be any one of the “first container,” “second container,” and “third container,” then how the redundancy is provided for “first container,” or “second container,” because only the third container is instantiated with the redundancy management.
	Appropriate correction is required.


Claims 2-7:
	Based on their dependencies in claim 1, claims 2-7 also include same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claims 9-16:
	Based on their dependencies in claim 8, claims 9-16 also include same deficiencies as claim 8; therefore, for the same reasons as described above in claim 8, claims 9-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claims 18-20:
	Based on their dependencies in claim 17, claims 18-20 also include same deficiencies as claim 17; therefore, for the same reasons as described above in claim 17, claims 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.






35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
-Unclear limitations and insufficient antecedent basis:
Claim 1:
	Claim 1 recites in the following limitations:
	“a first container of the one or more containers is instantiated with the control execution, a second container of the one or more containers is instantiated with the communication, and a third container of the one or more containers is instantiated with the redundancy management;”
	“determine if the one or more containers assigned to the first node detected in the failure state comprises a primary container (P1, P2, P3); and elevate a corresponding secondary container (S1, S2, S3) to function as a new primary container,”

	There are the following informalities in the claim limitations:
There are insufficient antecedent basis for the limitations “primary container (P1, P2, P3)” and “secondary container (S1, S2, S3)” in the claim.
Claim recites earlier “first container,” “second container,” and “third container.” It’s not clear if “primary container (P1, P2, P3),” where P1, P2, P3 correspond to “first container,” “second container,” and “third container” respectively, or the primary containers denoted by P1, P2, P3 are different containers than the “first container,” “second container,” and “third container.”
Claim recites earlier “first container,” “second container,” and “third container.” It’s not clear if “secondary container (S1, S2, S3),” where S1, S2, S3 correspond to “first container,” “second container,” and “third container” respectively, or the secondary containers denoted by S1, S2, S3 are different containers than the “first container,” “second container,” and “third container.”
Claim describes, one or more containers, where the one or more containers include “first container,” “second container,” and “third container.” Further claim recites the one or more containers may include primary containers that may be denoted by P1, P2, P3 and secondary containers denoted by S1, S2, S3. It’s unclear how the relationship between all these containers and how they are different from each other.

	For the examination purpose, the above described limitations cannot be construed to overcome the 35 U.S.C. 112(b) rejections as set forth in the current office action, because these limitations do not comply with the written description requirement. Please see the 35 U.S.C. 112(a) rejections above.
	Appropriate correction is required.




Claim 1:
	Claim 1 recites “a. a set of nodes wherein each node comprises a processor configured with a platform supporting container architecture; each node comprising one or more containers,”
	There are insufficient antecedent basis for the limitations “each node.”
	For the examination purpose, the above described limitation is construed as, “a. a set of nodes wherein each node of the set of nodes comprises a processor configured with a platform supporting container architecture; each node of the set of nodes comprising one or more containers.”
	Appropriate correction is required.

Claim 4:
	Claim 4 recites “a primary control network and a secondary control network wherein each node is connected to both the primary control network and the secondary control network.”
	There are insufficient antecedent basis for the limitations “each node.”
	For the examination purpose, the above described limitation is construed as, “a primary control network and a secondary control network wherein each node of the set of nodes is connected to both the primary control network and the secondary control network.”
	Appropriate correction is required.


Claim 5:
	Claim 5 recites “wherein each node is connected to both the primary I/O network and the secondary I/O network.”
	There are insufficient antecedent basis for the limitations “each node.”
	For the examination purpose, the above described limitation is construed as, “wherein each node of the set of nodes is connected to both the primary I/O network and the secondary I/O network.”
	Appropriate correction is required.

Claim 6:
	Claim 6 recites “wherein at least a first container of a first node and a second container of a second node are present in a redundant relationship.”
	There are insufficient antecedent basis for the limitations “a first container,” “a first node,” “a second container,” “a second node,” “a redundant relationship.”
	For the examination purpose, the above described limitation is construed as, “wherein at least [[a]] the first container of [[a]] the first node and [[a]] the second container of a second node of the set of nodes  are present in [[a]] the redundant relationship.”
	Please also refer to the 112(b) rejections of the parent claim 1 for the limitations “a first container” and “a second container.”
	Appropriate correction is required.


Claim 8:
	Claim 8 recites in the following limitations:
	“a first container of the one or more containers is instantiated with the control execution, a second container of the one or more containers is instantiated with the communication, and a third container of the one or more containers is instantiated with the redundancy management;”
	“d. determining if the one or more containers assigned to the first node detected in the failure state comprises a primary container (P1, P2, P3); e. elevating a corresponding secondary container (S1, S2, S3) to function as a new primary container,”
	There are the following informalities in the claim limitations:
There are insufficient antecedent basis for the limitations “primary container (P1, P2, P3)” and “secondary container (S1, S2, S3)” in the claim.
Claim recites earlier “first container,” “second container,” and “third container.” It’s not clear if “primary container (P1, P2, P3),” where P1, P2, P3 correspond to “first container,” “second container,” and “third container” respectively, or the primary containers denoted by P1, P2, P3 are different containers than the “first container,” “second container,” and “third container.”
Claim recites earlier “first container,” “second container,” and “third container.” It’s not clear if “secondary container (S1, S2, S3),” where S1, S2, S3 correspond to “first container,” “second container,” and “third container” respectively, or the secondary containers denoted by S1, S2, S3 are different containers than the “first container,” “second container,” and “third container.”
Claim describes, one or more containers, where the one or more containers include “first container,” “second container,” and “third container.” Further claim recites the one or more containers may include primary containers that may be denoted by P1, P2, P3 and secondary containers denoted by S1, S2, S3. It’s unclear how the relationship between all these containers and how they are different from each other.
	For the examination purpose, the above described limitations cannot be construed to overcome the 35 U.S.C. 112(b) rejections as set forth in the current office action, because these limitations do not comply with the written description requirement. Please see the 35 U.S.C. 112(a) rejections above.
	Appropriate correction is required.

Claim 8:
	Claim 8 recites:
	“a. providing a set of nodes, each node comprising a processor configured with a platform supporting container architecture and each node comprising one or more containers instantiated with separate application functions selected from control execution, communication, and redundancy management, wherein each node is connected to a high availability management network,”
	“b. detecting a failure state of a first node among the set of nodes by communications though the high availability management network;”
	“f. determining available capacity in remaining nodes by communications though the high availability management network;”
	“g. redistributing the corresponding secondary container (S1, S2, S3) and rest of the one or more containers that were previously assigned to the first node to one or more remaining nodes based on the determined available capacity, wherein the one or more remaining nodes are different from the first node;”
	“h. automatically starting the redistributed secondary container (S1, S2, S3) and rest of the one or more containers.”

	There are insufficient antecedent basis for the limitations “each node,” “one or more remaining nodes,” “remaining nodes,” and “rest of the one or more containers.”

	In the limitation “b. detecting a failure state of a first node among the set of nodes by communications though the high availability management network;” it’s not clear what it meant by “though the high availability management network.”

	For the examination purpose, the above described limitation is construed as, 
	“a. providing a set of nodes, each node of the set of nodes comprising a processor configured with a platform supporting container architecture and each node of the set of nodes comprising one or more containers instantiated with separate application functions selected from control execution, communication, and redundancy management, wherein each node of the set of nodes is connected to a high availability management network,”
	“b. detecting a failure state of a first node among the set of nodes by communications  through the high availability management network;”
	“f. determining available capacity in one or more remaining nodes of the set of nodes by communications though the high availability management network;”
	“g. redistributing the corresponding secondary container (S1, S2, S3) and rest of the one or more containers that were previously assigned to the first node to the one or more remaining nodes of the set of nodes based on the determined available capacity, wherein the one or more remaining nodes of the set of nodes are different from the first node;”
	“h. automatically starting the redistributed secondary container (S1, S2, S3) and the rest of the one or more containers.”
	Appropriate correction is required.

Claim 9:
	Claim 9 recites “detecting I/O connections assigned to the one or more nodes detected in a failure state and reassigning the I/O connections along with the redistributing of the one or more containers.”

	There are insufficient antecedent basis for the limitations “the one or more nodes,” “the one or more containers,” and “a failure state.”

	The limitation “the one or more nodes detected in a failure state” is not clear. Parent claim 8 recites only the first node is detected in the failure state. It’s not clear when “the” one or more nodes are detected in failure state.

	The limitation “the redistributing of the one or more containers” is not clear, because the parent claim 8 only recites, redistributing “the corresponding secondary container (S1, S2, S3) and rest of the one or more containers that were previously assigned to the first node” According to the parent claim only “the corresponding secondary container (S1, S2, S3) and rest of the one or more containers that were previously assigned to the first node” were redistributed, and not the all of “the one or more containers.”

	For the examination purpose, the above described limitation is construed as, “detecting I/O connections assigned to  one or more nodes of the set of nodes detected in [[a]] the failure state and reassigning the I/O connections along with the redistributing of the corresponding secondary container (S1, S2, S3) and the rest of the one or more containers that were previously assigned to the first node.”
	Appropriate correction is required.

Claim 12:
	Claim 12 recites “wherein the one or more containers include redundant pairs of containers where each member of the pair is assigned to a different node.”
	There are insufficient antecedent basis for the limitations “node.”
	For the examination purpose, the above described limitation is construed as, “wherein the one or more containers include redundant pairs of containers where each member of the pair is assigned to a different node of the set of nodes.”
	Appropriate correction is required.
Claim 13:
	Claim 13 recites “determining which of the one or more containers assigned to the one or more nodes detected in the failure state are primary containers in a redundant pair of the primary container and the secondary container and elevating the corresponding secondary container to function as the new primary container.”
	
	There are insufficient antecedent basis for the limitations “the one or more nodes.”

	The limitation “the one or more nodes detected in the failure state” is not clear. Parent claim 8 recites only the first node is detected in the failure state. It’s not clear when “the” one or more nodes are detected in failure state.
	
	For the examination purpose, the above described limitation is construed as, “determining which of the one or more containers assigned to  one or more nodes of the set of nodes detected in the failure state are primary containers in a redundant pair of the primary container and the secondary container and elevating the corresponding secondary container to function as the new primary container.”
	Appropriate correction is required.

Claim 14:
	Claim 14 recites “detecting a change in status of a node from a failure state and rebalancing a distribution of containers across nodes in a non-failure state.”
	There are insufficient antecedent basis for the limitations “a node,” “failure state,” “containers,” and “nodes.”
	
	For the examination purpose, the above described limitation is construed as, “detecting a change in status of a node of the set of nodes from [[a]] the failure state and rebalancing a distribution of containers of the one or more containers across the set of nodes in a non-failure state.”
	Appropriate correction is required.

Claim 16:
	Claim 16 recites “the automatically starting the redistributed containers further comprises automatically synchronizing data from a remaining member of the redundant pair of containers.”
	
	There are insufficient antecedent basis for the limitations “the redistributed containers,” and “the redundant pair.”
	
	For the examination purpose, the above described limitation is construed as, “the automatically starting the redistributed  secondary container (S1, S2, S3) and the rest of the one or more containers further comprises automatically synchronizing data from a remaining member of the redundant  pairs of containers.”
	Appropriate correction is required.
Claim 17:
	Claim 17 recites in the following limitations:
	“a first container of the one or more containers is instantiated with the control execution, Application No. 16/446,125Page 6 Docket No. H214215-US a second container of the one or more containers is instantiated with the communication, and a third container of the one or more containers is instantiated with the redundancy management;”
	“d. determining if the failed containers assigned to the first node detected in the failure state comprises a primary container (P1, P2, P3); e. elevating a corresponding secondary container (S1, S2, S3) to function as a new primary container,” 
	There are the following informalities in the claim limitations:
There are insufficient antecedent basis for the limitations “primary container (P1, P2, P3)” and “secondary container (S1, S2, S3)” in the claim.
Claim recites earlier “first container,” “second container,” and “third container.” It’s not clear if “primary container (P1, P2, P3),” where P1, P2, P3 correspond to “first container,” “second container,” and “third container” respectively, or the primary containers denoted by P1, P2, P3 are different containers than the “first container,” “second container,” and “third container.”
Claim recites earlier “first container,” “second container,” and “third container.” It’s not clear if “secondary container (S1, S2, S3),” where S1, S2, S3 correspond to “first container,” “second container,” and “third container” respectively, or the secondary containers denoted by S1, S2, S3 are different containers than the “first container,” “second container,” and “third container.”
Claim describes, one or more containers, where the one or more containers include “first container,” “second container,” and “third container.” Further claim recites the one or more containers may include primary containers that may be denoted by P1, P2, P3 and secondary containers denoted by S1, S2, S3. It’s unclear how the relationship between all these containers and how they are different from each other.
	For the examination purpose, the above described limitations cannot be construed to overcome the 35 U.S.C. 112(b) rejections as set forth in the current office action, because these limitations do not comply with the written description requirement. Please see the 35 U.S.C. 112(a) rejections above.
	Appropriate correction is required.

Claim 17:
	Claim 17 recites: 
	“a. providing a set of nodes, each node comprising a processor configured with a platform supporting container architecture and each node comprising one or more containers instantiated with a plurality of application functions selected from control execution, communication, and redundancy management, wherein each node is connected to a high availability management network”
	“b. detecting a failure state of one or more containers by communications though the high availability management network;”
	“c. identifying failed container assigned to a first node among the one or more nodes and identifying capacity requirements of the failed container;”
	“d. determining if the failed containers assigned to the first node detected in the failure state comprises a primary container (P1, P2, P3);”
	“e. elevating a corresponding secondary container (Si, S2, S3) to function as a new primary container, wherein the secondary container initiates a failover on a per-container basis as opposed to a per node basis, to resolve the failure state in the first node thereby compensating for by redundancy;”
	“f. determining available capacity in the nodes by communications though the high availability management network;”
	“g. redistributing the corresponding secondary container (S1, S2, S3) and rest of the one or more failed containers to one or more remaining nodes based on the determined available capacity and the capacity requirements of the one or more containers, wherein the one or more remaining nodes are different from the first node; and”
	“h. automatically starting and synchronizing the redistributed secondary container (Si, S2, S3) and rest of the one or more containers.”
	
	There are insufficient antecedent basis for the limitations “each node,” “the nodes,” “one or more remaining nodes,” “one or more containers,” “failed container,” “the failed containers,” “the one or more nodes,” and “rest of the one or more containers.”

	In the limitation “b. detecting a failure state of one or more containers by communications though the high availability management network;” it’s not clear what it meant by “though the high availability management network.”

	In the limitation “d. determining if the failed containers assigned to the first node detected in the failure state comprises a primary container (P1, P2, P3);” and in limitation “e. elevating a corresponding secondary container (Si, S2, S3) to function as a new primary container, wherein the secondary container initiates a failover on a per-container basis as opposed to a per node basis, to resolve the failure state in the first node thereby compensating for by redundancy;” it states that “the first node detected in the failure state” and “the failure state in the first node.” It’s unclear how the first node is detected in the failure state, when the claim only recites “detecting a failure state of one or more containers” rather than failure state of any nodes, and then claim states that the first node that has a failed container is identified. However, claim never states that the node has failed or a node is in a failure state.

	For the examination purpose, the above described limitation is construed as, 
	“a. providing a set of nodes, each node of the set of nodes comprising a processor configured with a platform supporting container architecture and each node of the set of nodes comprising one or more containers instantiated with a plurality of application functions selected from control execution, communication, and redundancy management, wherein each node of the set of nodes is connected to a high availability management network”
	“b. detecting a failure state of the one or more containers by communications  through the high availability management network;”
	“c. identifying a failed container among the one or more containers detected in the failure state assigned to a first node among the set of nodes and identifying capacity requirements of the failed container;”
	“d. determining if the failed container  assigned to the first node  comprises a primary container (P1, P2, P3);”
	“e. elevating a corresponding secondary container (Si, S2, S3) to function as a new primary container, wherein the secondary container initiates a failover on a per-container basis as opposed to a per node basis, to resolve the failure state in the failed container of the first node thereby compensating for by redundancy;”
	“f. determining available capacity in the set of nodes by communications though the high availability management network;”
	“g. redistributing the corresponding secondary container (S1, S2, S3) and rest of the one or more failed containers to one or more remaining nodes of the set of nodes based on the determined available capacity and the capacity requirements of the one or more containers, wherein the one or more remaining nodes of the set of nodes are different from the first node; and”
	“h. automatically starting and synchronizing the redistributed secondary container (Si, S2, S3) and the rest of the one or more containers.”
	Appropriate correction is required.


Claim 19:
	Claim 19 recites “detecting I/O connections assigned to the one or more containers detected in a failure state and reassigning the I/O connections along with the redistributing of the containers.”

	There are insufficient antecedent basis for the limitations “a failure state” and “the containers”

	The limitation “the redistributing of the containers” is not clear, because the parent claim 17 only recites, redistributing “the corresponding secondary container (S1, S2, S3) and rest of the one or more failed containers” According to the parent claim only “the corresponding secondary container (S1, S2, S3) and rest of the one or more failed containers” were redistributed, and not the all of “the containers.”

	For the examination purpose, the above described limitation is construed as, 
“detecting I/O connections assigned to the one or more containers detected in [[a]] the failure state and reassigning the I/O connections along with the redistributing of the corresponding secondary container (S1, S2, S3) and the rest of the one or more failed containers.”

	Appropriate correction is required.


Claim 20:
	Claim 20 recites “determining which of the one or more containers in a failure state are primary containers in a redundant pair of the primary container and the secondary container”
	
	There are insufficient antecedent basis for the limitations “the one or more containers in a failure state.”
	
	For the examination purpose, the above described limitation is construed as, 
“determining which of the one or more containers detected in [[a]] the failure state are primary containers in a redundant pair of the primary container and the secondary container.”

	Appropriate correction is required.

Claims 2-7:
	Based on their dependencies in claim 1, claims 2-7 also include same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-16:
	Based on their dependencies in claim 8, claims 9-16 also include same deficiencies as claim 8; therefore, for the same reasons as described above in claim 8, claims 9-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-20:
	Based on their dependencies in claim 17, claims 18-20 also include same deficiencies as claim 17; therefore, for the same reasons as described above in claim 17, claims 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi et al. (US20200310394A1) [hereinafter Wouhaybi] and further in view of Shibayama et al. (US20200104153A1) [hereinafter Shibayama], Dawson et al. (US20140068579A1) [hereinafter Dawson], and Spitz et al. (US20140032366A1) [hereinafter Spitz].
Claim 1 (amended):
	Regarding claim 1, Wouhaybi discloses, “A high availability industrial control automation system comprising:” [See the industrial automation system: “the systems and methods described herein address the problem of over or under provisioning the compute capability at the edge of an industrial control system” (¶80)]; 
	“a. a set of nodes wherein each node of the set of nodes comprises a processor configured with a platform supporting container architecture;” [See the set of nodes (e.g.; nodes 150A, 150B, 191A-C, 193, 4302 etc.), where each node includes processor/processing unit that support container architecture: “The ECN nodes 150A, 150B may support a variety of software-defined machines for aspects of orchestration and services (such as the orchestrations depicted below for FIG. 6).” (¶109)… “FIG. 1A, the configuration of FIG. 1B illustrates a scenario where the operations of the controllers and servers across the various cloud and edge components are” “deployed with respective containers,” (¶97)… “the configuration of FIG. 3A illustrates the operation of respective virtual machines 131B which may include different deployment types of virtual machines, containers,” (¶110)… “ECN 4302 may be a system on chip 4304, which has both higher performance compute (e.g., CPU) 4306 and a microprocessor (MCU) 4308 for low performance compute.” (¶0456)];
	“each node of the set of nodes comprising one or more containers, wherein each of the one or more containers is instantiated with” “application functions selected from control execution, communication, and redundancy management;” [Examiner notes that the requires selection from any one of control execution, communication, and redundancy management. Wouhaybi teaches: each node include at least one container (e.g.; containers 1-n for each nodes), where each container of plurality of containers are instantiated with execution (e.g.; execution of tasks), communication (e.g.; coordination of functionality via communication), and redundancy: “FIG. 3A” “detailed configuration of the real-time advanced computing system 130B deployable within the SDIS operational architecture of FIG. 1B.” “configuration of FIG. 3A illustrates the operation of respective virtual machines 131B which may include different deployment types of” “containers” “functionality or hardware configuration discussed for the CS node 130A may also be applicable to the computing system 130B.” (¶110)… “multiple coordinated applications that span multiple containers contained in one virtual machine, where the virtual machine runs in a dedicated embedded device or server; or (f) multiple coordinated applications spanning multiple containers, where the containers are running on multiple embedded devices or servers.” (¶181)… “Applications and containers may be used to coordinate the cloud- and edge-based functionality, under the control of real-time orchestration. Other aspects of functionality or hardware configuration discussed for the ECN nodes 150 may also be applicable to the edge computing node 193. The edge computing node 193 may implement control functions to control a field device.” (¶111)… “application redundancy is depicted in designs 1120 for native, virtual machine, container, and container in a virtual machine deployments.” (¶191)];
	“b. a high availability management network connecting platforms of nodes in the set of nodes, wherein the high availability management network is configured to:” [See the industrial network that connects the nodes (e.g.; ECNs in fig. 45 and the nodes ECN 150s in fig. 1A): “FIG. 13 depicts an example orchestration asset deployment, showing various deployments of orchestration assets (applications 1320) under the control of an orchestrator 1310. Specifically, this example illustrates one potential dynamic application outcome based on the available system resources. As depicted, the examples cover VM, Container. VM+Container, and Native node deployment. In the example of FIG. 13, nodes 1, 6, 10, and 14 are active, demonstrating how different applications within the same orchestration may operate in different system deployment types.” (¶195)… “a control messages bus 112 is used to connect various components of the architecture, with such components including Operational Tools 120, a Control Server (CS) node 130A, Edge Control Node (ECN) systems 150.” (¶88)… “the ECN systems 150 may include various aspects of orchestration (e.g., orchestration implementation) from an ECN I/O controller (e.g., nodes 150A, 150B)” (¶91)], but doesn’t explicitly disclose, “wherein each of the one or more containers is instantiated with separate application functions selected from control execution, communication, and redundancy management;” “a first container of the one or more containers is instantiated with the control execution, a second container of the one or more containers is instantiated with the communication, and a third container of the one or more containers is instantiated with the redundancy management;” “detect a failure state of a first node among the set of nodes; determine if the one or more containers assigned to the first node detected in the failure state comprises a primary container (P1, P2, P3);” “and elevate a corresponding secondary container (S1, S2, S3) to function as a new primary container, wherein the secondary container initiates a failover on a per-container basis as opposed to a per node basis, to resolve the failure state in the first node thereby compensating for by redundancy.”
However, Shibayama discloses, “wherein each of the one or more containers is instantiated with separate application functions selected from” “redundancy management;” “a third container of the one or more containers is instantiated with the redundancy management;” [See container is instantiated with redundancy management (e.g.; container 1901 is initialized with redundancy management such that containers 1901 forms a redundant configuration with the standby container 1904): “Storage controllers (1901 and 1904) form a redundant configuration (redundant configuration between active and standby).” (¶157)… “The storage controller 1904 is in a standby mode to serve as a redundant configuration of the storage controller 1901” (¶161)… “When a failure occurs in a certain node, a standby storage controller corresponding to an active storage controller is promoted to an active storage controller to continue an IO processing” “when a failure occurs in a node 2 (100 b), an active storage controller 2 is stopped, a standby storage controller 2 of a node 3 (100 c) is promoted to active, and a processing of the active storage controller 2 is continued.” (¶158)];
“detect a failure state of a first node among the set of nodes; determine if the one or more containers assigned to the first node detected in the failure state comprises a primary container (P1, P2, P3);” [See the system detects a failure state at a particular node (e.g.; detecting failure state at node 2), and then the system is determining a primary container (e.g.; active storage controller 2 in the failed node) assigned to the node (e.g.; failed node 2) that is in the failure state: “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs” (¶153)… “the failed node are grasped by detecting the node failure (S1801) and specifying an ID of the VM/container operating at the failed node (S1802),” (¶154)… “The system includes a plurality of nodes, and in each of the plurality of nodes, at least one of the virtual machine and the container operates, and at least one of the virtual machine or the container serves as a storage controller which operates a storage OS,” (¶8)… “When a failure occurs in a certain node, a standby storage controller corresponding to an active storage controller is promoted to an active storage controller to continue an IO processing” “when a failure occurs in a node 2 (100 b), an active storage controller 2 is stopped, a standby storage controller 2 of a node 3 (100 c) is promoted to active, and a processing of the active storage controller 2 is continued.” (¶158)];
	“elevate a corresponding secondary container (S1, S2, S3) to function as a new primary container, wherein the secondary container initiates a failover on a per-container basis as opposed to a per node basis, to resolve the failure state in the first node thereby compensating for by redundancy.” [Examiner notes that in broadest reasonable interpretation, the limitation describes, when a node is in a failure state, system determines a primary container in the node that is in failure state, and then the system elevates a standby container as primary container such that system resolves the failure state on per-container basis such that a container in the node that is in failure state is replaced with a standby container. 
	See the secondary container initiates a failover on a per-container basis (e.g.; per corresponding standby storage controller 2) such that the system elevates a corresponding container (e.g.; corresponding standby storage controller 2) to function as new primary container (e.g.; standby storage controller 2 of a node 3 (100 c) is promoted to active ): “The system includes a plurality of nodes, and in each of the plurality of nodes, at least one of the virtual machine and the container operates, and at least one of the virtual machine or the container serves as a storage controller which operates a storage OS,” (¶8)… “When a failure occurs in a certain node, a standby storage controller corresponding to an active storage controller is promoted to an active storage controller to continue an IO processing” “when a failure occurs in a node 2 (100 b), an active storage controller 2 is stopped, a standby storage controller 2 of a node 3 (100 c) is promoted to active, and a processing of the active storage controller 2 is continued.” (¶158)], but doesn’t explicitly disclose, “wherein each of the one or more containers is instantiated with separate application functions selected from control execution, communication,” “a first container of the one or more containers is instantiated with the control execution, a second container of the one or more containers is instantiated with the communication,”
	However, Dawson discloses, “wherein each of the one or more containers is instantiated with separate application functions selected from control execution,” “a first container of the one or more containers is instantiated with the control execution,” [See the container is initialized with control execution: “instantiation of the remote execution container 400 may be invoked by the JVM 202 b, such as by an instruction within the thread 302.” (¶38)], but doesn’t explicitly disclose, “wherein each of the one or more containers is instantiated with separate application functions selected from” “communication,” “a second container of the one or more containers is instantiated with the communication,”
	However, Spitz discloses, “wherein each of the one or more containers is instantiated with separate application functions selected from” “communication,” “a second container of the one or more containers is instantiated with the communication,” [See the container is initialized with communication: “At step 520, a container for the communication is initialized.” (¶63)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of initializing a container with redundancy management and the capability of detecting failure state of a node and then determining a primary container in that node that is in failure state, and elevating corresponding secondary container as primary container, wherein secondary container initiates a failover on a per-container basis taught by Shibayama, and combined the capability of initializing a container with control execution taught by Dawson, and combined the capability of initializing a container with communication taught by Spitz with the system taught by Wouhaybi as discussed above. A person of ordinary skill in the industrial control system field would have been motivated to make such combination in order to use the physical devices efficiently that will ensure improved resource management costs [Shibayama: “virtualization allows a plurality of virtualized computers (f resource management costs may be improved or example, VMs, containers) to share physical resources, and other virtual computers are allowed to use the shared resources during an inactive period of one virtualized computer, so that physical devices maybe used efficiently and resource management costs may be improved.” (¶51)], and in order to reduce latency in the function calls during execution [Dawson: “reduce the latency of function calls” (¶7)], and in order to facilitate enhanced secure communication between points [Spitz: “When the endpoints(s) 110, 120, 130 communicate with one another, any of a variety of security schemes may be utilized.” (¶19)].
Claim 2:
	Regarding claim 2, Wouhaybi, Shibayama, Dawson, and Spitz disclose all the elements of claim 1.
	Wouhaybi further discloses, “the set of nodes is a heterogeneous set of nodes.” [See the set of nodes (e.g.; nodes 150A, 150B, 191A-C, 193, 4302 etc.) are heterogeneous set of nodes (e.g.; different nodes with different components): “the ECN systems 150 may include various aspects of orchestration (e.g., orchestration implementation) from an ECN I/O controller (e.g., nodes 150A, 150B)” (¶91)… “edge components (an edge ecosystem 190 with constituent edge computing nodes 191A, 191B, 191C,” (¶96)… “cloud computing services node 180 and the edge computing node 193” (¶97)].

Claim 3:
	Regarding claim 3, Wouhaybi, Shibayama, Dawson, and Spitz disclose all the elements of claim 1.
	Wouhaybi further discloses, “the set of nodes comprises physical control devices and virtual servers.” [See the set of nodes include physical control devices and virtual servers (e.g.; server with virtual machine): “FIG. 1A depicts a first example configuration of an SDIS operational architecture. As shown, a control messages bus 112 is used to connect various components of the architecture, with such components including Operational Tools 120, a Control Server (CS) node 130A, Edge Control Node (ECN) systems 150. Intelligent I/O Controller systems 165, Basic I/O Controller systems 160, Gateway systems 170, and Control Stations 115. Various field devices (151, 161, 166, 171) are connected to the respective systems (150, 160, 165, 170).” (¶88)… “the ECN systems 150 may include various aspects of orchestration (e.g., orchestration implementation) from an ECN I/O controller (e.g., nodes 150A, 150B) operating on specific hardware (e.g., an x86 or ARM hardware implementation). A further detailed example of the ECN systems 150 and its role in orchestration for various connected devices (e.g., field devices 151A, 151B) is provided below with reference to FIG. 2B.” (¶91)… “the control server node 130A may include aspects of various virtual machines 131A,” (¶90)].

Claim 4:
	Regarding claim 4, Wouhaybi, Shibayama, Dawson, and Spitz disclose all the elements of claim 1.
	Wouhaybi further discloses, “comprising a primary control network and a secondary control network wherein each node of the set of nodes is connected to both the primary control network and the secondary control network.” [See nodes 150A and 150B are connected to primary control network (e.g.; control network with the Basic I/O systems 160 and control message bus as shown in figure 1A) and secondary control network (e.g.; control network with the Intelligent I/O systems 165 and control message bus as shown in figure 1A): “the Intelligent I/O systems 165 may include various configurable aspects of industrial control from an Intelligent I/O controller (e.g., controller 165A, 165B) and an accompanying operating system, used for control or access of various devices (e.g., field devices 166A, 166B). Also in an example, the Basic I/O systems 160 may include various operating aspects of industrial control from a Basic I/O controller (e.g., controller 160A, 160B) and an accompanying operating system, used for control or access of various devices (e.g., field devices 161A. 161B).” (¶92)].

Claim 5:
	Regarding claim 5, Wouhaybi, Shibayama, Dawson, and Spitz disclose all the elements of claim 1.
	Wouhaybi further discloses, “a primary I/O network and a secondary I/O network wherein each node of the set of nodes is connected to both the primary I/O network and the secondary I/O network.” [See nodes 150A and 150B are connected to primary I/O network (e.g.; basic I/O systems 160 and control message bus as shown in figure 1A) and secondary I/O network (e.g.; Intelligent I/O systems 165 and control message bus as shown in figure 1A): “the Intelligent I/O systems 165 may include various configurable aspects of industrial control from an Intelligent I/O controller (e.g., controller 165A, 165B) and an accompanying operating system, used for control or access of various devices (e.g., field devices 166A, 166B). Also in an example, the Basic I/O systems 160 may include various operating aspects of industrial control from a Basic I/O controller (e.g., controller 160A, 160B) and an accompanying operating system, used for control or access of various devices (e.g., field devices 161A. 161B).” (¶92)].



Claim 6:
	Regarding claim 6, Wouhaybi, Shibayama, Dawson, and Spitz disclose all the elements of claim 1, but Wouhaybi doesn’t explicitly disclose, “wherein at least [[a]] the first container of [[a]] the first node and [[a]] the second container of a second node of the set of nodes  are present in [[a]] the redundant relationship.”
	However, Shibayama discloses, “wherein at least [[a]] the first container of [[a]] the first node and [[a]] the second container of a second node of the set of nodes  are present in [[a]] the redundant relationship.” [See the redundant containers assigned to two different nodes: “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs according to Example 2.” “This processing is a case where a VM/container operating at a node, in which a failure occurs, is made redundant again due to certain node failures.” “there is a VM/container in which two redundant applications are operated at three nodes (N1, N2, N3) among five nodes (N1, N2, N3, N4, N5), when a failure occurs in N1, the applications are made redundant again somewhere in N2 to N5.” (¶153)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the redundant containers in two different nodes taught by Shibayama with the system taught by Wouhaybi as discussed above. A person of ordinary skill in the industrial control system field would have been motivated to make such combination for the same reasons as described above in claim 1.


Claim 7:
	Regarding claim 7, Wouhaybi, Shibayama, Dawson, and Spitz disclose all the elements of claim 1.
	Regarding claim 7, Wouhaybi further discloses, “wherein the platform enables container runtime services to the one or more containers.” [See runtime service: “FIG. 11 depicts an example application distribution mapping for a control strategy of an orchestration scenario that includes four applications, where application redundancy is depicted in designs 1120 for native, virtual machine, container, and container in a virtual machine deployments.” (¶191)… “Note that for the case shown in FIG. 11, the defined applications in the orchestration scenario 1110 (applications 1 to 4) are specified to run at different frequencies. In this example, the cycle and runtime dependencies are major factors in orchestration decisions at runtime.” (¶192)… “FIG. 14 implements an orchestration method that considers the application cycle time, application runtime,” (¶196)].

Claim 8 (amended):
	Regarding claim 8, Wouhaybi discloses, “A high availability industrial control method comprising:” [See the industrial control method: “the systems and methods described herein address the problem of over or under provisioning the compute capability at the edge of an industrial control system” (¶80)… “methods, configurations, and related apparatuses are disclosed for the configuration, operation, and adaptation of software-defined industrial service (SDIS) deployments” (¶71)]; 
	“a. providing a set of nodes, each node of the set of nodes comprising a processor configured with a platform supporting container architecture” [See the set of nodes (e.g.; nodes 150A, 150B, 191A-C, 193, 4302 etc.), where each node includes processor/processing unit that support container architecture: “The ECN nodes 150A, 150B may support a variety of software-defined machines for aspects of orchestration and services (such as the orchestrations depicted below for FIG. 6).” (¶109)… “FIG. 1A, the configuration of FIG. 1B illustrates a scenario where the operations of the controllers and servers across the various cloud and edge components are” “deployed with respective containers,” (¶97)… “the configuration of FIG. 3A illustrates the operation of respective virtual machines 131B which may include different deployment types of virtual machines, containers,” (¶110)… “ECN 4302 may be a system on chip 4304, which has both higher performance compute (e.g., CPU) 4306 and a microprocessor (MCU) 4308 for low performance compute.” (¶0456)];
	“each node of the set of nodes comprising one or more containers instantiated with separate application functions selected from control execution, communication, and redundancy management,” [Examiner notes that the requires selection from any one of control execution, communication, and redundancy management. Wouhaybi teaches: each node include at least one container (e.g.; containers 1-n for each nodes), where each container of plurality of containers are instantiated with execution (e.g.; execution of tasks), communication (e.g.; coordination of functionality via communication), and redundancy: “FIG. 3A” “detailed configuration of the real-time advanced computing system 130B deployable within the SDIS operational architecture of FIG. 1B.” “configuration of FIG. 3A illustrates the operation of respective virtual machines 131B which may include different deployment types of” “containers” “functionality or hardware configuration discussed for the CS node 130A may also be applicable to the computing system 130B.” (¶110)… “multiple coordinated applications that span multiple containers contained in one virtual machine, where the virtual machine runs in a dedicated embedded device or server; or (f) multiple coordinated applications spanning multiple containers, where the containers are running on multiple embedded devices or servers.” (¶181)… “Applications and containers may be used to coordinate the cloud- and edge-based functionality, under the control of real-time orchestration. Other aspects of functionality or hardware configuration discussed for the ECN nodes 150 may also be applicable to the edge computing node 193. The edge computing node 193 may implement control functions to control a field device.” (¶111)… “application redundancy is depicted in designs 1120 for native, virtual machine, container, and container in a virtual machine deployments.” (¶191)];
	“wherein each node of the set of nodes is connected to a high availability management network,” [See the industrial network that connects the nodes (e.g.; ECNs in fig. 45 and the nodes ECN 150s in fig. 1A): “FIG. 13 depicts an example orchestration asset deployment, showing various deployments of orchestration assets (applications 1320) under the control of an orchestrator 1310. Specifically, this example illustrates one potential dynamic application outcome based on the available system resources. As depicted, the examples cover VM, Container. VM+Container, and Native node deployment. In the example of FIG. 13, nodes 1, 6, 10, and 14 are active, demonstrating how different applications within the same orchestration may operate in different system deployment types.” (¶195)… “a control messages bus 112 is used to connect various components of the architecture, with such components including Operational Tools 120, a Control Server (CS) node 130A, Edge Control Node (ECN) systems 150.” (¶88)… “the ECN systems 150 may include various aspects of orchestration (e.g., orchestration implementation) from an ECN I/O controller (e.g., nodes 150A, 150B)” (¶91)].
	“b. detecting a failure state of a first node among the set of nodes by communications  through the high availability management network;” [See system detecting node failure of a node of the set of nodes (e.g.; nodes 150A, 150B, 191A-C, 193, 4302 etc.): “a module may be deployed on two nodes (e.g., as a primary and a backup). When the primary node has an error, or otherwise fails, the orchestrator may switch to the backup node” (¶479)… “the module B on node 4720 is sending data to both modules E on node 4740 and D on node 4730. When module B experiences a failure then the following operations may be executed.” (¶483)];
	“f. determining available capacity in one or more remaining nodes of the set of nodes by communications though the high availability management network;” [See after failure in one node is detected, the systems checks, via communication, the remaining nodes to determine available capacity (e.g.; checking which nodes are capable of taking over): “When the primary node has an error, or otherwise fails, the orchestrator may switch to the backup node allowing it to take over.” “a system includes a peer-to-peer relationship among nodes on the same level in an application topology that may act as automatic backup nodes or coordinate to generate a backup. Using peer-to-peer coordination may allow for a saved state to be used, which may include listening to communication channels and redeploying the module on a different node in the case where a module or node fails or crashes.” (¶479)], but doesn’t explicitly disclose, “one or more containers instantiated with separate application functions selected from control execution, communication, and redundancy management,” “and wherein: a first container of the one or more containers is instantiated with the control execution, a second container of the one or more containers is instantiated with the communication, and  a third container of the one or more containers is instantiated with the redundancy management;” “c. identifying the one or more containers assigned to the first node that is detected in the failure state; d. determining if the one or more containers assigned to the first node detected in the failure state comprises a primary container (P1, P2, P3); e. elevating a corresponding secondary container (Si, S2, S3) to function as a new primary container, wherein the secondary container initiates a failover on a per-container basis as opposed to a per node basis, to resolve the failure state in the first node thereby compensating for by redundancy;” “g. redistributing the corresponding secondary container (S1, S2, S3) and rest of the one or more containers that were previously assigned to the first node to the one or more remaining nodes of the set of nodes based on the determined available capacity, wherein the one or more remaining nodes of the set of nodes are different from the first node; h. automatically starting the redistributed secondary container (S1, S2, S3) and the rest of the one or more containers.”
However, Shibayama discloses, “one or more containers instantiated with separate application functions selected from” “redundancy management, wherein each node is connected to a high availability management network, and wherein:” “a third container of the one or more containers is instantiated with the redundancy management;” [See container is instantiated with redundancy management (e.g.; container 1901 is initialized with redundancy management such that containers 1901 forms a redundant configuration with the standby container 1904): “Storage controllers (1901 and 1904) form a redundant configuration (redundant configuration between active and standby).” (¶157)… “The storage controller 1904 is in a standby mode to serve as a redundant configuration of the storage controller 1901” (¶161)… “When a failure occurs in a certain node, a standby storage controller corresponding to an active storage controller is promoted to an active storage controller to continue an IO processing” “when a failure occurs in a node 2 (100 b), an active storage controller 2 is stopped, a standby storage controller 2 of a node 3 (100 c) is promoted to active, and a processing of the active storage controller 2 is continued.” (¶158)];
“c. identifying the one or more containers assigned to the first node that is detected in the failure state;” [See the system identifies the containers assigned to the node that is detected in a failure state (fig. 18 step 1801: node failure detection; step 1802: identifying container in the failed node): “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs” (¶153)… “the failed node are grasped by detecting the node failure (S1801) and specifying an ID of the VM/container operating at the failed node (S1802),” (¶154)];
“d. determining if the one or more containers assigned to the first node detected in the failure state comprises a primary container (P1, P2, P3);” [See the system detects a failure state of a particular node (e.g.; detecting node failure of node 2), and then the system is determining a primary container (e.g.; active storage controller 2 in the failed node) assigned to the node (e.g.; failed node 2) that is in the failure state: “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs” (¶153)… “the failed node are grasped by detecting the node failure (S1801) and specifying an ID of the VM/container operating at the failed node (S1802),” (¶154)… “The system includes a plurality of nodes, and in each of the plurality of nodes, at least one of the virtual machine and the container operates, and at least one of the virtual machine or the container serves as a storage controller which operates a storage OS,” (¶8)… “When a failure occurs in a certain node, a standby storage controller corresponding to an active storage controller is promoted to an active storage controller to continue an IO processing” “when a failure occurs in a node 2 (100 b), an active storage controller 2 is stopped, a standby storage controller 2 of a node 3 (100 c) is promoted to active, and a processing of the active storage controller 2 is continued.” (¶158)];
	“e. elevating a corresponding secondary container (Si, S2, S3) to function as a new primary container, wherein the secondary container initiates a failover on a per-container basis as opposed to a per node basis, to resolve the failure state in the first node thereby compensating for by redundancy;” [Examiner notes that in broadest reasonable interpretation, the limitation describes, when a node is in a failure state, system determines a primary container in the node that is in failure state, and then the system elevates a standby container as primary container such that system resolves the failure state on per-container basis such that a container in the node that is in failure state is replaced with a standby container. 
See the secondary container initiates a failover on a per-container basis (e.g.; per corresponding standby storage controller 2) such that the system elevates a corresponding container (e.g.; corresponding standby storage controller 2) to function as new primary container (e.g.; standby storage controller 2 of a node 3 (100 c) is promoted to active ): “The system includes a plurality of nodes, and in each of the plurality of nodes, at least one of the virtual machine and the container operates, and at least one of the virtual machine or the container serves as a storage controller which operates a storage OS,” (¶8)… “When a failure occurs in a certain node, a standby storage controller corresponding to an active storage controller is promoted to an active storage controller to continue an IO processing” “when a failure occurs in a node 2 (100 b), an active storage controller 2 is stopped, a standby storage controller 2 of a node 3 (100 c) is promoted to active, and a processing of the active storage controller 2 is continued.” (¶158)];
“g. redistributing the corresponding secondary container (S1, S2, S3) and rest of the one or more containers that were previously assigned to the first node to the one or more remaining nodes of the set of nodes based on the determined available capacity, wherein the one or more remaining nodes of the set of nodes are different from the first node; h. automatically starting the redistributed secondary container (S1, S2, S3) and the rest of the one or more containers.” [See the system redistributes the corresponding secondary container (e.g.; standby storage controller 2 of node 3 is promoted to active) based on the node capacity information. See the system redistributes the containers (e.g.; that were assigned to the failed node) to the available nodes based on the available node capacity information and starts the secondary container (e.g.; standby storage controller 2 is promoted to active) and the other containers in the new nodes that are different form the failed nodes (e.g.; use the containers in the new assigned nodes N2 to N5 that are different from the first node N1): “When a failure occurs in a certain node, a standby storage controller corresponding to an active storage controller is promoted to an active storage controller to continue an IO processing” “when a failure occurs in a node 2 (100 b), an active storage controller 2 is stopped, a standby storage controller 2 of a node 3 (100 c) is promoted to active, and a processing of the active storage controller 2 is continued.” (¶158)… “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs according to Example 2.” “This processing is a case where a VM/container operating at a node, in which a failure occurs, is made redundant again due to certain node failures.” “there is a VM/container in which two redundant applications are operated at three nodes (N1, N2, N3) among five nodes (N1, N2, N3, N4, N5), when a failure occurs in N1, the applications are made redundant again somewhere in N2 to N5.” (¶153)], but doesn’t explicitly disclose, “one or more containers instantiated with separate application functions selected from control execution, communication,” “wherein: a first container of the one or more containers is instantiated with the control execution, a second container of the one or more containers is instantiated with the communication,”
	However, Dawson discloses, “one or more containers instantiated with separate application functions selected from control execution,” “wherein: a first container of the one or more containers is instantiated with the control execution,” [See the container is initialized with control execution: “instantiation of the remote execution container 400 may be invoked by the JVM 202 b, such as by an instruction within the thread 302.” (¶38)], but doesn’t explicitly disclose, “one or more containers instantiated with separate application functions selected from” “communication,” “wherein:” “a second container of the one or more containers is instantiated with the communication,”
	However, Spitz discloses, “one or more containers instantiated with separate application functions selected from” “communication,” “wherein:” “a second container of the one or more containers is instantiated with the communication,” [See the container is initialized with communication: “At step 520, a container for the communication is initialized.” (¶63)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of initializing a container with redundancy management and combined the capability of identifying containers assigned to the failed node; determining if the failed node contains a primary container; elevating a corresponding secondary node as the new primary node, , wherein secondary container initiates a failover on a per-container basis; redistributing the secondary container; redistributing the other containers assigned to the failed node to the other nodes based on the node capacity information and starts the secondary and rest of the containers taught by Shibayama, and combined the capability of initializing a container with control execution taught by Dawson, and combined the capability of initializing a container with communication taught by Spitz with the method taught by Wouhaybi as discussed above. A person of ordinary skill in the industrial control system field would have been motivated to make such combination in order to use the physical devices efficiently that will ensure improved resource management costs [Shibayama: “virtualization allows a plurality of virtualized computers (f resource management costs may be improved or example, VMs, containers) to share physical resources, and other virtual computers are allowed to use the shared resources during an inactive period of one virtualized computer, so that physical devices maybe used efficiently and resource management costs may be improved.” (¶51)], and in order to reduce latency in the function calls during execution [Dawson: “reduce the latency of function calls” (¶7)], and in order to facilitate enhanced secure communication between points [Spitz: “When the endpoints(s) 110, 120, 130 communicate with one another, any of a variety of security schemes may be utilized.” (¶19)].

Claim 9:
	Regarding claim 9, Wouhaybi, Shibayama, Dawson, and Spitz disclose all the elements of claim 8.
	Regarding claim 9, Wouhaybi further discloses, “detecting I/O connections assigned to  one or more nodes of the set of nodes detected in [[a]] the failure state and reassigning the I/O connections” [See the system detecting the failed nodes and then detecting the I/O connection assigned to the nodes and then reassigning the I/O connections (e.g.; reassigning/rewiring the I/O of module B): “a module may be deployed on two nodes (e.g., as a primary and a backup). When the primary node has an error, or otherwise fails, the orchestrator may switch to the backup node” (¶479)… “the module B on node 4720 is sending data to both modules E on node 4740 and D on node 4730. When module B experiences a failure then the following operations may be executed. The operations may be executed by peer-to-peer nodes, such as node 4710, node 4730 and node 4740. The executions may include detecting the failure, redeploying module B on a replacement node (e.g., when the node 4720 fails), rewire inputs (e.g., from module A) or outputs (e.g., to modules E or D), as needed, and recover a previous state of module B, which may be transferred to the replacement node.” (¶483)], but doesn’t explicitly disclose, “along with the redistributing of the corresponding secondary container (S1, S2, S3) and the rest of the one or more containers that were previously assigned to the first node.”
	However, Shibayama discloses, “along with the redistributing of the corresponding secondary container (S1, S2, S3) and the rest of the one or more containers that were previously assigned to the first node.” [See the system redistributes the containers to the available nodes (e.g.; use the containers in the new assigned nodes N2 to N5): “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs according to Example 2.” “This processing is a case where a VM/container operating at a node, in which a failure occurs, is made redundant again due to certain node failures.” “there is a VM/container in which two redundant applications are operated at three nodes (N1, N2, N3) among five nodes (N1, N2, N3, N4, N5), when a failure occurs in N1, the applications are made redundant again somewhere in N2 to N5.” (¶153)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Shibayama with the method taught by Wouhaybi, Shibayama, Dawson, and Spitz as discussed above in claim 8. A person of ordinary skill in the industrial control system field would have been motivated to make such combination for the same reasons as described above in claim 8.

Claim 10:
	Regarding claim 10, Wouhaybi, Shibayama, Dawson, and Spitz disclose all the elements of claim 8.
	Regarding claim 10, Wouhaybi further discloses, “the set of nodes are a heterogeneous set of nodes.” [See the set of nodes (e.g.; nodes 150A, 150B, 191A-C, 193, 4302 etc.) are heterogeneous set of nodes (e.g.; different nodes with different components): “the ECN systems 150 may include various aspects of orchestration (e.g., orchestration implementation) from an ECN I/O controller (e.g., nodes 150A, 150B)” (¶91)… “edge components (an edge ecosystem 190 with constituent edge computing nodes 191A, 191B, 191C,” (¶96)… “cloud computing services node 180 and the edge computing node 193” (¶97)].

Claim 11:
	Regarding claim 11, Wouhaybi, Shibayama, Dawson, and Spitz disclose all the elements of claim 8.
	Regarding claim 11, Wouhaybi further discloses, “the set of nodes comprise physical and virtual nodes.” [See the set of nodes include physical nodes and virtual nodes (e.g.; server with virtual machine): “FIG. 1A depicts a first example configuration of an SDIS operational architecture. As shown, a control messages bus 112 is used to connect various components of the architecture, with such components including Operational Tools 120, a Control Server (CS) node 130A, Edge Control Node (ECN) systems 150. Intelligent I/O Controller systems 165, Basic I/O Controller systems 160, Gateway systems 170, and Control Stations 115. Various field devices (151, 161, 166, 171) are connected to the respective systems (150, 160, 165, 170).” (¶88)… “the ECN systems 150 may include various aspects of orchestration (e.g., orchestration implementation) from an ECN I/O controller (e.g., nodes 150A, 150B) operating on specific hardware (e.g., an x86 or ARM hardware implementation). A further detailed example of the ECN systems 150 and its role in orchestration for various connected devices (e.g., field devices 151A, 151B) is provided below with reference to FIG. 2B.” (¶91)… “the control server node 130A may include aspects of various virtual machines 131A,” (¶90)].

Claim 12 (amended):
	Regarding claim 12, Wouhaybi, Shibayama, Dawson, and Spitz disclose all the elements of claim 8, but Wouhaybi doesn’t explicitly disclose, “the one or more containers include redundant pairs of containers where each member of the pair is assigned to a different node of the set of nodes.”
	However, Shibayama discloses, “the one or more containers include redundant pairs of containers where each member of the pair is assigned to a different node of the set of nodes.” [See the redundant containers assigned to two different nodes: “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs according to Example 2.” “This processing is a case where a VM/container operating at a node, in which a failure occurs, is made redundant again due to certain node failures.” “there is a VM/container in which two redundant applications are operated at three nodes (N1, N2, N3) among five nodes (N1, N2, N3, N4, N5), when a failure occurs in N1, the applications are made redundant again somewhere in N2 to N5.” (¶153)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Shibayama with the method taught by Wouhaybi, Shibayama, Dawson, and Spitz as discussed above in claim 8. A person of ordinary skill in the industrial control system field would have been motivated to make such combination for the same reasons as described above in claim 8.


Claim 13 (amended):
	Regarding claim 13, Wouhaybi, Shibayama, Dawson, and Spitz disclose all the elements of claim 8, but Wouhaybi doesn’t explicitly disclose, “determining which of the one or more containers assigned to  one or more nodes of the set of nodes detected in the failure state are primary containers in a redundant pair of the primary container and the secondary container and elevating the corresponding secondary container to function as the new primary container.”
	However, Shibayama discloses, “determining which of the one or more containers assigned to  one or more nodes of the set of nodes detected in the failure state are primary containers in a redundant pair of the primary container and the secondary container” [See the system detects a failure state of a particular node (e.g.; detecting node failure of node 2), and then the system is determining a primary container (e.g.; active storage controller 2 in the failed node) assigned to the node (e.g.; failed node 2) that is in the failure state: “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs” (¶153)… “the failed node are grasped by detecting the node failure (S1801) and specifying an ID of the VM/container operating at the failed node (S1802),” (¶154)… “The system includes a plurality of nodes, and in each of the plurality of nodes, at least one of the virtual machine and the container operates, and at least one of the virtual machine or the container serves as a storage controller which operates a storage OS,” (¶8)… “When a failure occurs in a certain node, a standby storage controller corresponding to an active storage controller is promoted to an active storage controller to continue an IO processing” “when a failure occurs in a node 2 (100 b), an active storage controller 2 is stopped, a standby storage controller 2 of a node 3 (100 c) is promoted to active, and a processing of the active storage controller 2 is continued.” (¶158)];
 	“and elevating the corresponding secondary container to function as the new primary container.” [See the system elevates a corresponding container (e.g.; corresponding standby storage controller 2) to function as new primary container (e.g.; standby storage controller 2 of a node 3 (100 c) is promoted to active ): “The system includes a plurality of nodes, and in each of the plurality of nodes, at least one of the virtual machine and the container operates, and at least one of the virtual machine or the container serves as a storage controller which operates a storage OS,” (¶8)… “When a failure occurs in a certain node, a standby storage controller corresponding to an active storage controller is promoted to an active storage controller to continue an IO processing” “when a failure occurs in a node 2 (100 b), an active storage controller 2 is stopped, a standby storage controller 2 of a node 3 (100 c) is promoted to active, and a processing of the active storage controller 2 is continued.” (¶158)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Shibayama with the method taught by Wouhaybi, Shibayama, Dawson, and Spitz as discussed above in claim 8. A person of ordinary skill in the industrial control system field would have been motivated to make such combination for the same reasons as described above in claim 8.

Claim 14:
	Regarding claim 14, Wouhaybi, Shibayama, Dawson, and Spitz disclose all the elements of claim 8, 
	Regarding claim 14, Wouhaybi further discloses, “detecting a change in status of a node of the set of nodes from [[a]] the failure state” [See system detecting change in status of a node that is failure state: “a module may be deployed on two nodes (e.g., as a primary and a backup). When the primary node has an error, or otherwise fails, the orchestrator may switch to the backup node” (¶479)… “the module B on node 4720 is sending data to both modules E on node 4740 and D on node 4730. When module B experiences a failure then the following operations may be executed.” (¶483)], but doesn’t explicitly disclose, “rebalancing a distribution of containers of the one or more containers across the set of nodes in a non-failure state.”
	However, Shibayama discloses, “rebalancing a distribution of containers of the one or more containers across the set of nodes in a non-failure state.” [See the system rebalances the distribution of the container to nodes that are not in failure state (e.g.; failed node N1 and rebalancing containers in non-failed nodes N2 to N5): “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs according to Example 2.” “This processing is a case where a VM/container operating at a node, in which a failure occurs, is made redundant again due to certain node failures.” “there is a VM/container in which two redundant applications are operated at three nodes (N1, N2, N3) among five nodes (N1, N2, N3, N4, N5), when a failure occurs in N1, the applications are made redundant again somewhere in N2 to N5.” (¶153)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Shibayama with the method taught by Wouhaybi, Shibayama, Dawson, and Spitz as discussed above in claim 8. A person of ordinary skill in the industrial control system field would have been motivated to make such combination for the same reasons as described above in claim 8.

Claim 15:
	Regarding claim 15, Wouhaybi, Shibayama, Dawson, and Spitz disclose all the elements of claim 8, 
	Regarding claim 15, Wouhaybi further discloses, “the determining available capacity comprises communicating predetermined container requirements through the high availability management network.” [See after failure in one node is detected, the systems checks, via communication, the remaining nodes to determine available capacity (e.g.; checking which nodes are capable of taking over): “When the primary node has an error, or otherwise fails, the orchestrator may switch to the backup node allowing it to take over.” “a system includes a peer-to-peer relationship among nodes on the same level in an application topology that may act as automatic backup nodes or coordinate to generate a backup. Using peer-to-peer coordination may allow for a saved state to be used, which may include listening to communication channels and redeploying the module on a different node in the case where a module or node fails or crashes.” (¶479)].

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi, Shibayama, Dawson, and Spitz, and further in view of Matters et al. (US20180046487A1) [hereinafter Matters].
Claim 16:
	Regarding claim 16, Wouhaybi, Shibayama, Dawson, and Spitz disclose all the elements of claims 8 and 12, but they do not explicitly disclose, “comprises automatically synchronizing data from a remaining member of the redundant  pairs of containers.”
	However, Matters discloses, “comprises automatically synchronizing data from a remaining member of the redundant  pairs of containers.” [See automatically synchronizing data between redundant containers: “the data module 402 determines a plurality of target devices that may comprise target data associated with the host data of the host container.” “the data module 402 may identify a plurality of remote and/or cloud servers that are used to store target data of target containers that are synchronized with host data of the host container.” “the synchronization management module 302 can synchronize host data of a host container on a host device to multiple target devices, which may be useful for data redundancy, for failover and/or disaster recovery purposes, and/or the like.” (¶73)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the process of automatically synchronizing data between redundant containers taught by Matters with the method taught by Wouhaybi, Shibayama, Dawson, and Spitz as discussed above. A person of ordinary skill in the industrial control system field would have been motivated to make such combination in order to have the advantage of data redundancy and failover and/or disaster recovery [Matters: “the synchronization management module 302 can synchronize host data of a host container on a host device to multiple target devices, which may be useful for data redundancy, for failover and/or disaster recovery purposes, and/or the like.” (¶73)].

Claim 17 (amended):
	Regarding claim 17, Wouhaybi discloses, “A high availability industrial control method comprising:” [See the industrial control method: “the systems and methods described herein address the problem of over or under provisioning the compute capability at the edge of an industrial control system” (¶80)… “methods, configurations, and related apparatuses are disclosed for the configuration, operation, and adaptation of software-defined industrial service (SDIS) deployments” (¶71)]; 
	“a. providing a set of nodes, each node of the set of nodes comprising a processor configured with a platform supporting container architecture” [See the set of nodes (e.g.; nodes 150A, 150B, 191A-C, 193, 4302 etc.), where each node includes processor/processing unit that support container architecture: “The ECN nodes 150A, 150B may support a variety of software-defined machines for aspects of orchestration and services (such as the orchestrations depicted below for FIG. 6).” (¶109)… “FIG. 1A, the configuration of FIG. 1B illustrates a scenario where the operations of the controllers and servers across the various cloud and edge components are” “deployed with respective containers,” (¶97)… “the configuration of FIG. 3A illustrates the operation of respective virtual machines 131B which may include different deployment types of virtual machines, containers,” (¶110)… “ECN 4302 may be a system on chip 4304, which has both higher performance compute (e.g., CPU) 4306 and a microprocessor (MCU) 4308 for low performance compute.” (¶0456)];
	“each node of the set of nodes comprising one or more containers instantiated with a plurality of application functions selected from control execution, communication, and redundancy management,” [Examiner notes that the requires selection from any one of control execution, communication, and redundancy management. Wouhaybi teaches: each node include at least one container (e.g.; containers 1-n for each nodes), where each container of plurality of containers are instantiated with execution (e.g.; execution of tasks), communication (e.g.; coordination of functionality via communication), and redundancy: “FIG. 3A” “detailed configuration of the real-time advanced computing system 130B deployable within the SDIS operational architecture of FIG. 1B.” “configuration of FIG. 3A illustrates the operation of respective virtual machines 131B which may include different deployment types of” “containers” “functionality or hardware configuration discussed for the CS node 130A may also be applicable to the computing system 130B.” (¶110)… “multiple coordinated applications that span multiple containers contained in one virtual machine, where the virtual machine runs in a dedicated embedded device or server; or (f) multiple coordinated applications spanning multiple containers, where the containers are running on multiple embedded devices or servers.” (¶181)… “Applications and containers may be used to coordinate the cloud- and edge-based functionality, under the control of real-time orchestration. Other aspects of functionality or hardware configuration discussed for the ECN nodes 150 may also be applicable to the edge computing node 193. The edge computing node 193 may implement control functions to control a field device.” (¶111)… “application redundancy is depicted in designs 1120 for native, virtual machine, container, and container in a virtual machine deployments.” (¶191)];
	“wherein each node of the set of nodes is connected to a high availability management network” [See the industrial network that connects the nodes (e.g.; ECNs in fig. 45 and the nodes ECN 150s in fig. 1A): “FIG. 13 depicts an example orchestration asset deployment, showing various deployments of orchestration assets (applications 1320) under the control of an orchestrator 1310. Specifically, this example illustrates one potential dynamic application outcome based on the available system resources. As depicted, the examples cover VM, Container. VM+Container, and Native node deployment. In the example of FIG. 13, nodes 1, 6, 10, and 14 are active, demonstrating how different applications within the same orchestration may operate in different system deployment types.” (¶195)… “a control messages bus 112 is used to connect various components of the architecture, with such components including Operational Tools 120, a Control Server (CS) node 130A, Edge Control Node (ECN) systems 150.” (¶88)… “the ECN systems 150 may include various aspects of orchestration (e.g., orchestration implementation) from an ECN I/O controller (e.g., nodes 150A, 150B)” (¶91)].
	“b. detecting a failure state of the one or more containers by communications  through the high availability management network;” [See system detecting node failure: “a module may be deployed on two nodes (e.g., as a primary and a backup). When the primary node has an error, or otherwise fails, the orchestrator may switch to the backup node” (¶479)… “the module B on node 4720 is sending data to both modules E on node 4740 and D on node 4730. When module B experiences a failure then the following operations may be executed.” (¶483)];
	“f. determining available capacity in the set of nodes by communications though the high availability management network;” [See after failure in one node is detected, the systems checks, via communication, the remaining nodes to determine available capacity (e.g.; checking which nodes are capable of taking over): “When the primary node has an error, or otherwise fails, the orchestrator may switch to the backup node allowing it to take over.” “a system includes a peer-to-peer relationship among nodes on the same level in an application topology that may act as automatic backup nodes or coordinate to generate a backup. Using peer-to-peer coordination may allow for a saved state to be used, which may include listening to communication channels and redeploying the module on a different node in the case where a module or node fails or crashes.” (¶479)], but doesn’t explicitly disclose, “a first container of the one or more containers is instantiated with the control execution, a second container of the one or more containers is instantiated with the communication, and a third container of the one or more containers is instantiated with the redundancy management;” “c. identifying a failed container among the one or more containers detected in the failure state assigned to a first node among the set of nodes and identifying capacity requirements of the failed container;” “d. determining if the failed container  assigned to the first node  comprises a primary container (P1, P2, P3);” “e. elevating a corresponding secondary container (Si, S2, S3) to function as a new primary container, wherein the secondary container initiates a failover on a per-container basis as opposed to a per node basis, to resolve the failure state in the failed container of the first node thereby compensating for by redundancy;” “g. redistributing the corresponding secondary container (S1, S2, S3) and rest of the one or more failed containers to one or more remaining nodes of the set of nodes based on the determined available capacity and the capacity requirements of the one or more containers, wherein the one or more remaining nodes of the set of nodes are different from the first node; and” “h. automatically starting and synchronizing the redistributed secondary container (Si, S2, S3) and the rest of the one or more containers.”
However, Shibayama discloses, “a third container of the one or more containers is instantiated with the redundancy management;” [See container is instantiated with redundancy management (e.g.; container 1901 is initialized with redundancy management such that containers 1901 forms a redundant configuration with the standby container 1904): “Storage controllers (1901 and 1904) form a redundant configuration (redundant configuration between active and standby).” (¶157)… “The storage controller 1904 is in a standby mode to serve as a redundant configuration of the storage controller 1901” (¶161)… “When a failure occurs in a certain node, a standby storage controller corresponding to an active storage controller is promoted to an active storage controller to continue an IO processing” “when a failure occurs in a node 2 (100 b), an active storage controller 2 is stopped, a standby storage controller 2 of a node 3 (100 c) is promoted to active, and a processing of the active storage controller 2 is continued.” (¶158)];
“c. identifying a failed container among the one or more containers detected in the failure state assigned to a first node among the set of nodes and identifying capacity requirements of the failed container;” [See the system identifies a failed container assigned to the node (fig. 18 step 1801: node failure detection; step 1802: identifying container in failure state) and identifying capacity of the container (e.g.; operation capacity): “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs” (¶153)… “the failed node are grasped by detecting the node failure (S1801) and specifying an ID of the VM/container operating at the failed node (S1802),” (¶154)];
  “d. determining if the failed container  assigned to the first node  comprises a primary container (P1, P2, P3);” [See the system determines if the container in failure state in the node is a primary container (e.g.; storage controller 2 in failure state): “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs” (¶153)… “the failed node are grasped by detecting the node failure (S1801) and specifying an ID of the VM/container operating at the failed node (S1802),” (¶154)… “The system includes a plurality of nodes, and in each of the plurality of nodes, at least one of the virtual machine and the container operates, and at least one of the virtual machine or the container serves as a storage controller which operates a storage OS,” (¶8)… “When a failure occurs in a certain node, a standby storage controller corresponding to an active storage controller is promoted to an active storage controller to continue an IO processing” “when a failure occurs in a node 2 (100 b), an active storage controller 2 is stopped, a standby storage controller 2 of a node 3 (100 c) is promoted to active, and a processing of the active storage controller 2 is continued.” (¶158)]; 
“e. elevating a corresponding secondary container (Si, S2, S3) to function as a new primary container, wherein the secondary container initiates a failover on a per-container basis as opposed to a per node basis, to resolve the failure state in the failed container of the first node thereby compensating for by redundancy;” [Examiner notes that in broadest reasonable interpretation, the limitation describes, system determines a primary container in failure state in the node, and then the system elevates a standby container as primary container such that system resolves the failure state on per-container basis such that a container in the node that is in failure state is replaced with a standby container. 
See the secondary container initiates a failover on a per-container basis (e.g.; per corresponding standby storage controller 2) such that the system elevates a corresponding container (e.g.; corresponding standby storage controller 2) to function as new primary container (e.g.; standby storage controller 2 of a node 3 (100 c) is promoted to active ): “The system includes a plurality of nodes, and in each of the plurality of nodes, at least one of the virtual machine and the container operates, and at least one of the virtual machine or the container serves as a storage controller which operates a storage OS,” (¶8)… “When a failure occurs in a certain node, a standby storage controller corresponding to an active storage controller is promoted to an active storage controller to continue an IO processing” “when a failure occurs in a node 2 (100 b), an active storage controller 2 is stopped, a standby storage controller 2 of a node 3 (100 c) is promoted to active, and a processing of the active storage controller 2 is continued.” (¶158)]];
“g. redistributing the corresponding secondary container (S1, S2, S3) and rest of the one or more failed containers to one or more remaining nodes of the set of nodes based on the determined available capacity and the capacity requirements of the one or more containers, wherein the one or more remaining nodes of the set of nodes are different from the first node; and h. automatically starting” “the redistributed secondary container (Si, S2, S3) and the rest of the one or more containers” [See the system redistributes the corresponding secondary container (e.g.; standby storage controller 2 of node 3 is promoted to active) based on the node capacity information. See the system redistributes the containers (e.g.; that were assigned to the failed node) to the available nodes based on the available node capacity information and starts the secondary container (e.g.; standby storage controller 2 is promoted to active) and the other containers in the new nodes that are different form the failed nodes (e.g.; use the containers in the new assigned nodes N2 to N5 that are different from the first node N1): “When a failure occurs in a certain node, a standby storage controller corresponding to an active storage controller is promoted to an active storage controller to continue an IO processing” “when a failure occurs in a node 2 (100 b), an active storage controller 2 is stopped, a standby storage controller 2 of a node 3 (100 c) is promoted to active, and a processing of the active storage controller 2 is continued.” (¶158)… “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs according to Example 2.” “This processing is a case where a VM/container operating at a node, in which a failure occurs, is made redundant again due to certain node failures.” “there is a VM/container in which two redundant applications are operated at three nodes (N1, N2, N3) among five nodes (N1, N2, N3, N4, N5), when a failure occurs in N1, the applications are made redundant again somewhere in N2 to N5.” (¶153)], but doesn’t explicitly disclose, “a first container of the one or more containers is instantiated with the control execution, a second container of the one or more containers is instantiated with the communication,” “and” “h. automatically” “synchronizing” “containers.”
However, Matters discloses, “f. automatically” “synchronizing the redistributed” “containers.” [See automatically starting and synchronizing redundant containers: “the data module 402 determines a plurality of target devices that may comprise target data associated with the host data of the host container.” “the data module 402 may identify a plurality of remote and/or cloud servers that are used to store target data of target containers that are synchronized with host data of the host container.” “the synchronization management module 302 can synchronize host data of a host container on a host device to multiple target devices, which may be useful for data redundancy, for failover and/or disaster recovery purposes, and/or the like.” (¶73)], but doesn’t explicitly disclose, “a first container of the one or more containers is instantiated with the control execution, a second container of the one or more containers is instantiated with the communication,”
	However, Dawson discloses, “a first container of the one or more containers is instantiated with the control execution,” [See the container is initialized with control execution: “instantiation of the remote execution container 400 may be invoked by the JVM 202 b, such as by an instruction within the thread 302.” (¶38)], but doesn’t explicitly disclose, “a second container of the one or more containers is instantiated with the communication,”
However, Spitz discloses, “a second container of the one or more containers is instantiated with the communication,” [See the container is initialized with communication: “At step 520, a container for the communication is initialized.” (¶63)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of initializing a container with redundancy management and combined the capability of identifying containers assigned to the failed node; determining if the failed node contains a primary container; elevating a corresponding secondary node as the new primary node, wherein secondary container initiates a failover on a per-container basis; redistributing the secondary container; redistributing the other containers assigned to the failed node to the other nodes based on the node capacity information and starts the secondary and rest of the containers taught by Shibayama, and combined the process of automatically starting and synchronizing redundant containers taught by Matters, and combined the capability of initializing a container with control execution taught by Dawson, and combined the capability of initializing a container with communication taught by Spitz with the method taught by Wouhaybi, and as discussed above. A person of ordinary skill in the industrial control system field would have been motivated to make such combination in order to use the physical devices efficiently that will ensure improved resource management costs [Shibayama: “virtualization allows a plurality of virtualized computers (f resource management costs may be improved or example, VMs, containers) to share physical resources, and other virtual computers are allowed to use the shared resources during an inactive period of one virtualized computer, so that physical devices maybe used efficiently and resource management costs may be improved.” (¶51)], and in order to have the advantage of data redundancy and failover and/or disaster recovery [Matters: “the synchronization management module 302 can synchronize host data of a host container on a host device to multiple target devices, which may be useful for data redundancy, for failover and/or disaster recovery purposes, and/or the like.” (¶73), and in order to reduce latency in the function calls during execution [Dawson: “reduce the latency of function calls” (¶7)], and in order to facilitate enhanced secure communication between points [Spitz: “When the endpoints(s) 110, 120, 130 communicate with one another, any of a variety of security schemes may be utilized.” (¶19)].



Claim 18:
	Regarding claim 18, Wouhaybi, Matters, Shibayama, Dawson, and Spitz disclose all the elements of claim 17.
	Regarding claim 18, Wouhaybi further discloses, “the set of nodes comprise a heterogenous mixture of nodes.” [See the set of nodes (e.g.; nodes 150A, 150B, 191A-C, 193, 4302 etc.) are heterogeneous set of nodes (e.g.; different nodes with different components): “the ECN systems 150 may include various aspects of orchestration (e.g., orchestration implementation) from an ECN I/O controller (e.g., nodes 150A, 150B)” (¶91)… “edge components (an edge ecosystem 190 with constituent edge computing nodes 191A, 191B, 191C,” (¶96)… “cloud computing services node 180 and the edge computing node 193” (¶97)].

Claim 19:
	Regarding claim 19, Wouhaybi, Matters, Shibayama, Dawson, and Spitz disclose all the elements of claim 17, Wouhaybi doesn’t explicitly disclose, “detecting I/O connections assigned to the one or more containers detected in [[a]] the failure state and reassigning the I/O connections along with the redistributing of the corresponding secondary container (S1, S2, S3) and the rest of the one or more failed containers.”
	Regarding claim 19, Shibayama discloses, “detecting I/O connections assigned to the one or more containers detected in [[a]] the failure state and reassigning the I/O connections” [See the I/O of detected failed container is reassigned as the containers are redistributes (e.g.; re assigning the I/O from the failed N1 node to the N2 to N5 nodes): “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs according to Example 2.” “This processing is a case where a VM/container operating at a node, in which a failure occurs, is made redundant again due to certain node failures.” “there is a VM/container in which two redundant applications are operated at three nodes (N1, N2, N3) among five nodes (N1, N2, N3, N4, N5), when a failure occurs in N1, the applications are made redundant again somewhere in N2 to N5.” (¶153)], but doesn’t explicitly disclose, “along with the redistributing of the corresponding secondary container (S1, S2, S3) and the rest of the one or more failed containers.”
	However, Shibayama discloses, “along with the redistributing of the corresponding secondary container (S1, S2, S3) and the rest of the one or more failed containers.” [See the system redistributes the containers to the available nodes (e.g.; use the containers in the new assigned nodes N2 to N5): “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs according to Example 2.” “This processing is a case where a VM/container operating at a node, in which a failure occurs, is made redundant again due to certain node failures.” “there is a VM/container in which two redundant applications are operated at three nodes (N1, N2, N3) among five nodes (N1, N2, N3, N4, N5), when a failure occurs in N1, the applications are made redundant again somewhere in N2 to N5.” (¶153)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Shibayama with the method taught by Wouhaybi, Matters, Shibayama, Dawson, and Spitz as discussed above in claim 17. A person of ordinary skill in the industrial control system field would have been motivated to make such combination for the same reasons as described above in claim 17.

Claim 20 (amended):
	Regarding claim 20, Wouhaybi, Matters, Shibayama, Dawson, and Spitz disclose all the elements of claim 17, but Wouhaybi doesn’t explicitly disclose, “determining which of the one or more containers detected in [[a]] the failure state are primary containers in a redundant pair of the primary container and the secondary container.”
	However, Shibayama discloses, “determining which of the one or more containers detected in [[a]] the failure state are primary containers in a redundant pair of the primary container and the secondary container.” [See the system detects a failure state of a particular node (e.g.; detecting node failure of node 2), and then the system is determining a primary container (e.g.; active storage controller 2 in the failed node) assigned to the node (e.g.; failed node 2) that is in the failure state: “FIG. 18 is a flow diagram of determining allocation of a VM/container or volume when a node failure occurs” (¶153)… “the failed node are grasped by detecting the node failure (S1801) and specifying an ID of the VM/container operating at the failed node (S1802),” (¶154)… “The system includes a plurality of nodes, and in each of the plurality of nodes, at least one of the virtual machine and the container operates, and at least one of the virtual machine or the container serves as a storage controller which operates a storage OS,” (¶8)… “When a failure occurs in a certain node, a standby storage controller corresponding to an active storage controller is promoted to an active storage controller to continue an IO processing” “when a failure occurs in a node 2 (100 b), an active storage controller 2 is stopped, a standby storage controller 2 of a node 3 (100 c) is promoted to active, and a processing of the active storage controller 2 is continued.” (¶158)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Shibayama with the method taught by Wouhaybi, Matters, Shibayama, Dawson, and Spitz as discussed above in claim 17. A person of ordinary skill in the industrial control system field would have been motivated to make such combination for the same reasons as described above in claim 17.











Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive.
Applicant responds
(a)	35 U.S.C. 103:
	Secondly, amended claims 1, 8, and 17 recite, inter alia, wherein the corresponding secondary container initiates a failover on a per-container basis as opposed to a per node basis to resolve the failure state in the first node thereby compensating for by redundancy.
	Applicants submit that none of the applied references teach or suggest the instant recitation as recited in amended claims 1, 8, and 17, respectively.

	However, Shibayama does not teach or suggest that a corresponding secondary container initiates a failover on a per-container basis as opposed to a per node basis to resolve the failure state in the first node thereby compensating for by redundancy. 
	Wouhaybi does not remedy the above-noted deficiencies of Shibayama.

	Therefore, Applicants submit that Wouhaybi and Shibayama, whether taken individually or in combination, do no teach or suggest the instant recitations, as recited in claims 1, 8, and 17, respectively and associated technical advantages.
	
	Further, Applicants respectfully submit that claims 2-7, 9-16 an 18-20, are also not taught, suggested, or rendered obvious over the references cited in the Office Action based at least on their dependence on independent claim 1, 8 and 17, respectively.
(Page(s): 10-12) 

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
	Regarding claims 1 and 9, in broadest reasonable interpretation, claim limitations describes, when a node is in a failure state, system determines a primary container in the node that is in failure state, and then the system elevates a standby container as primary container such that system resolves the failure state on per-container basis such that a container in the node that is in failure state is replaced with a standby container. As described in the current office action Shibayama clearly teaches this limitations. Please also refer to the 35 U.S.C. 112 rejections of claims 1 and 8.
	Regarding claim 17, in broadest reasonable interpretation, claim limitations describe, when a node is in a failure state, system determines a primary container in the node that is in failure state, and then the system elevates a standby container as primary container such that system resolves the failure state on per-container basis such that a container in the node that is in failure state is replaced with a standby container. As described in the current office action Shibayama clearly teaches this limitations. Please also refer to the 35 U.S.C. 112 rejections of claim 17.
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-20 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.

Applicant’s arguments with respect to claim(s) 1, 8, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(b)	35 U.S.C. 103:
	Firstly amended claims 1, 8, and 17 recite, wherein each of the one or more containers is instantiated with separate application functions selected from control execution, communication, and redundancy management, and wherein a first container of the one or more containers is instantiated with the control execution, a second container of the one or more containers is instantiated with the communication, and a third container of the one or more containers is instantiated with the redundancy management. Support for the amendments can be found at least at para. [0049] and at Fig. 2A of the Applicants' originally filed specification. 
	Applicants submit that none of the applied references teach or suggest the instant recitation as recited in amended claims 1, 8, and 17, respectively.

	Applicants respectfully submit that amended claims 1, 8, and 17 clearly recite each of the one or more containers is instantiated with separate application functions selected from control execution, communication, and redundancy management such that a first container of the one or more containers is instantiated with the control execution, a second container of the one or more containers is instantiated with the communication, and a third container of the one or more containers is instantiated with the redundancy management.

	However, Wouhaybi does not teach or suggest each of the one or more containers is instantiated with separate application functions selected from control execution, communication, and redundancy management such that a first container of the one or more containers is instantiated with the control execution, a second container of the one or more containers is instantiated with the communication, and a third container of the one or more containers is instantiated with the redundancy management. 
	
	Shibayama does not remedy the above-noted deficiencies of Wouhaybi. 
	Accordingly, Applicants submit that Wouhaybi and Shibayama, whether taken individually or in combination, do no teach or suggest each of the one or more containers is instantiated with separate application functions selected from control execution, communication, and redundancy management, and wherein a first container of the one or more containers is instantiated with the control execution, a second container of the one or more containers is instantiated with the communication, and a third container of the one or more containers is instantiated with the redundancy management, as recited in claims 1, 8, and 17, respectively.
(Page(s): 8-10) 

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
	In response to applicant’s amendments to the claims, new grounds of rejections in view of Dawson and Spitz has been introduced.
	Combination of Wouhaybi, Shibayama, Dawson, and Spitz teach all the limitations of claims 1, 8, and 17 as described in the current office action.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are moot; therefore, claims 1-20 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.
















Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20190102226A1 - Dynamic node rebalancing between container platforms:
	A method of rebalancing container pod usage in a container environment may include deploying a plurality of container pods to a plurality of container nodes in a container environment. Each of the plurality of container nodes may include one or more container pods. The plurality of container pods may be deployed to the plurality of container nodes. Monitoring actual usage factors for each of the plurality of container pods; identifying one or more container pods in the plurality of container pods that deviate from their initial characterizations of usage factors; and redistributing the one or more container pods throughout the plurality of container nodes based on the actual usage factors (¶8).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116